Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application is a divisional of U.S. patent application Ser. No. 15/630,215, filed on Jun. 22, 2017, now U.S. patent No. 10,610,212, which claims priority to and the benefit of U.S. Provisional Patent Application No. 62/518,749, filed on Jun. 13, 2017.

Specification
	Paragraph [0001] of the specification is objected to because status of U.S. patent application Ser. No. 15/630,215, filed on Jun. 22, 2017, now U.S. patent No. 10,610,212 has not been updated.

Claim Objections
	Claim 1, line 12, a comma is missing after the limitation of “a first predetermined size”.

Allowable Subject Matter
	Claims 1-8 are allowable.

providing a locking suture construct having suture material 30 with a first end 31 (para [0024]) and a second end (33a and 33b, para [0024]), each attached to a first body in a slidable manner, a constricting member (the portion between aperture 32a and 32b as shown in Fig. 1, para [0036]) formed in the second end of the suture material, and a bight in the suture material between the first end and the second end (the portion of suture surrounding second body 50 as shown in Fig. 2); 
pulling the bight through the constricting member around a second body to create a locking loop (Fig. 3).
The prior art of record alone or in combination fail to disclose the step of passing the first end and the second end of the suture material through the locking loop; pulling the locking loop while holding the first end in a fixed position to increase a perimeter of the locking loop to a first predetermined size, pulling on the first end to decrease the perimeter of the locking loop to a second predetermined size smaller than the first predetermined size, and pulling on the first end after the locking loop reaches the second predetermined size to move the constricting member past the second body toward the first body to a first position.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771